DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed 08/05/2021. Claims 1-6 have been considered and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh), in view of Lita et al. (“Unsupervised Question Answering Data Acquisition From Local Corpora,” hereinafter referred to as Lita).

As to claim 1, Oh teaches a question answering system training device, used with causality expression storage for storing a plurality of causality expressions, question and expected answer storage for storing sets each including a question and an expected answer to the question extracted from one same causality expression stored in said causality expression storage, and a question answering system outputting, upon reception of a question, a plurality of answer candidates to the question with scores, for improving performance of a classifier that scores the answer candidates in the question answering system (see Fig. 1 and Tables 1 and 7-8; page 7/of 11 (1739), section 5.1 Data Set for Why-Question Answering, right column, first paragraph we evaluated the system with these 500 questions and their answer candidates as training and test data in 10-fold cross-validation…These questions and their answer candidates were used as additional training data for testing subsamples in each fold during the 10-fold cross-validation…); 
said training device being used also with a learning device including training data storage for storing training data for said classifier of said question answering system (see 3 System Architecture, Fig. 1…Training data);  
said training device comprising computer hardware and one or more computer programs executed on the computer hardware and configured as (see 3 System Architecture, Fig. 1…): 
learning device control for controlling said learning device such that learning of said classifier is performed using the training data stored in said training data storage  (see 3 System Architecture…. Answer re-ranking: Re-ranking the answer candidates is done by a supervised classifier; Fig. 1…, wherein using the broadest reasonable interpretation, Examiner interprets the “Answer re-ranking,” as learning of a classifier); 
question issuing for issuing and giving to said question answering system a question stored in said question and expected answer storage (see 3 System Architecture, Fig. 1…, wherein using the broadest reasonable interpretation, Examiner interprets the “Why -question” element to teach the limitation); 
training data adding for generating training data for said classifier of said question answering system, from pairs of the question issued by said question issuing and each of a plurality of answer candidates output with scores from said question answering system in response to said question, and adding the training data to said training data storage  (see Fig. 1, “training data for answer re-ranking”…section 5.1 Data Set for Why-Question Answering, right column, first paragraph…we evaluated the system with these 500 questions and their answer candidates as training and test data in 10-fold cross-validation.  The other 350 why-questions were manually built from passages describing the causes or reasons of events/phenomena. These questions and their answer candidates were used as additional training data for testing subsamples in each fold during the 10-fold cross-validation. In our why-QA experiments, we evaluated our why-QA system with the same settings…; section 5.4 Why-Question Answering, page 1741…making each system provide only the k confident top-answers (for k questions) selected by their SVM scores given by each system’s re-ranker…).
Oh teaches “Answer re-ranking,” Fig. 1, but fails to explicitly teach iteration control for controlling said learning device control, said question issuing, and said training data adding such that control of said learning device by said learning data control, issuance of a question by said question issuing, and addition of said training data by said training data adding are repeatedly executed for a prescribed number of times until a prescribed end condition is satisfied.
However Lita, in combination with Oh, teaches:
iteration control for controlling said learning device control, said question issuing, and said training data adding such that control of said learning device by said learning data control, issuance of a question by said question issuing, and addition of said training data by said training data adding are repeatedly executed for a prescribed number of times until a prescribed end condition is satisfied (see Abstract; Fig. 1…; pages 609-610, left column, 3.2 Selection Criterion...Each iteration, the Context Pattern Model is updated to contain a subset of the candidate context patterns that have the best scores. Scoring must be based on a criterion that maximizes the correlation of a pattern with the existing question-answer instances in the QA Pair Pool..; 3.3 Starting and Stopping Criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh to add an iteration control means to Oh’s system as taught by Lita.  The modification would have been obvious because one of ordinary skill would be motivated to have the performance increases with the number of question-answer pairs acquired confirming the robustness of the unsupervised algorithm, as suggested by Lita (Abstract; Fig. 5). 

Claim 6 recites substantially the same functionalities recited in claim 1, and is directed to a non-transitory computer-readable medium having stored thereon a computer program causing a computer to function as a question answering system training device in accordance with claim 1.Therefore claim 6 is rejected for the same reasons as applied to claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh), in view of Lita et al. (“Unsupervised Question Answering Data Acquisition From Local Corpora,” hereinafter referred to as Lita), and further in view of Oh et al.(US 2015/0026106 A1, hereinafter referred to as Oh 106).

As to claim 2, which incorporates the rejection of claim 1, Oh and Lita fail to explicitly teach wherein said training data adding includes: 
answer candidate selecting for selecting, from a plurality of answer candidates output with scores from said question answering system in response to a question issued by said question issuing, a prescribed number of answer candidates having highest scores with absolute value of each score being smaller than a positive first threshold value; 
training data candidate generating calculating degree of matching between each of said prescribed number of answer candidates selected by said answer candidate selecting and said expected answer to said question, and depending on whether the degree of matching is larger than a second threshold value or not, labeling the answer candidate and the question as a positive example and a negative example, respectively, thereby for generating a training data candidate; and 
for adding the training data candidate generated by said training data candidate generating as new training data, to said training data storage means.  
However, Oh 106 teaches:
answer candidate selecting for selecting, from a plurality of answer candidates output with scores from said question answering system in response to a question issued by said question issuing, a prescribed number of answer candidates having highest scores with absolute value of each score being smaller than a positive first threshold value (see paragraphs [0011], wherein using the broadest reasonable interpretation, Examiner interprets the “distance from the hyper plane to the point defined by an input” to include the absolute value and the “answer ranker unit 90 uses a combination of the distance and the polarity information output from SVMs 46 as a score of the answer candidate” to teach the limitation); 
training data candidate generating calculating degree of matching between each of said prescribed number of answer candidates selected by said answer candidate selecting and said expected answer to said question, and depending on whether the degree of matching is larger than a second threshold value or not, labeling the answer candidate and the question as a positive example and a negative example, respectively, thereby for generating a training data candidate (see paragraphs [0011]-[0012], wherein using the broadest reasonable interpretation, Examiner interprets “a value indicating whether the combination of source sentences ( question and answer candidate) is corrector not, or a value indicating degree of correctness of the answer candidate to the question” to teach the limitation); and 
for adding the training data candidate generated by said training data candidate generating as new training data, to said training data storage means (see paragraph [0012],…Training data generating unit 62 generates training data for training SVMs 46 from these combinations, and stores the data in training data storage 64. Using the training data stored in training data storage 64, training unit 66 trains SVMs 46).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Oh and Lita to add new training data to the combination system of Oh and Lita’s system as taught by Oh 106.  The modification would have been obvious because one of ordinary skill would be motivated to have the amount of subsequent processing for generating feature vectors from the pairs of question and answer candidates reduced, as suggested by Oh 106 ([0055]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh), in view of Lita et al. (“Unsupervised Question Answering Data Acquisition From Local Corpora,” hereinafter referred to as Lita), 
and further in view of Oh et al.(US 2015/0026106 A1, hereinafter referred to as Oh 106), and Oh et al.(US 2016/0155058 A1, hereinafter referred to as Oh 058).

As to claim 3, which incorporates the rejection of claim 2, Oh, Lita and Oh 106 fail to explicitly teach wherein said training data adding further includes first answer candidate discarding provided between an output of said answer candidate selecting and an input of said training data candidate generating, for discarding, of the answer candidates selected by said answer candidate selecting, an answer candidate obtained from a causality expression from which a question as a source of said answer candidate has been derived. 
However, Oh 058, in combination with Oh, Lita and Oh 106, teaches wherein said training data adding further includes first answer candidate discarding provided between an output of said answer candidate selecting and an input of said training data candidate generating, for discarding, of the answer candidates selected by said answer candidate selecting, an answer candidate obtained from a causality expression from which a question as a source of said answer candidate has been derived (see paragraphs [0044]-[0050]…those not relevant as answers to why-type question are discarded…; [0108]-[0109]…If an answer candidate does not have any clue word, the candidate is discarded, and only the answer candidates having a clue word are given to causal relation expression specifying unit 224). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Oh, Lita and Oh 106 to add an answer candidate discarding means to the combination system of Oh, Lita and Oh 106’s system as taught by Oh 058.  The modification would have been obvious because one of ordinary skill would be motivated to select a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions, as suggested by Oh 058 ([0042]). 

As to claim 4, which incorporates the rejection of claim 2, Oh, Lita and Oh 106 fail to explicitly teach wherein said training data adding further includes second answer candidate discarding provided between an output of said answer candidate selecting and an input of said training data candidate generating, for discarding, of pairs of said question and the answer candidates selected by said answer candidate selecting, a pair that matches any pair stored in said training data storage.  
However, Oh 058, in combination with Oh, Lita and Oh 106, teaches wherein said training data adding further includes second answer candidate discarding provided between an output of said answer candidate selecting and an input of said training data candidate generating, for discarding, of pairs of said question and the answer candidates selected by said answer candidate selecting, a pair that matches any pair stored in said training data storage (see paragraphs [0044]-[0050]…those not relevant as answers to why-type question are discarded…1) word matching, 2) sub-tree matching of syntactically parsed result ( dependency tree) and 3) entailment relation matching,; [0084]…matched pair is recognized as representing an entailment relation…whether the causal relation is relevant as an answer to the question…; [0108]-[0111]…If an answer candidate does not have any clue word, the candidate is discarded, and only the answer candidates having a clue word are given to causal relation expression specifying unit 224…Match determining unit 272…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Oh, Lita and Oh 106 to add an answer candidate discarding means to the combination system of Oh, Lita and Oh 106’s system as taught by Oh 058.  The modification would have been obvious because one of ordinary skill would be motivated to select a causal relation relevant as an answer to the question from the causal relations directly leads to higher accuracy in extracting an answer or answers to why-type questions, as suggested by Oh 058 ([0042]). 
  
As to claim 5, which incorporates the rejection of claim 1, Oh teaches wherein said question answering system extracts answer candidates from a set of passages, each passage being comprised of a plurality of sentences and including at least a cue phrase for extracting a causality expression (see Tables 1 and 2; page 1735-1736, 4.1.1 Extracting Causal Relation Candidates…for each identified cue phrase, we extract three sentences as a causal relation candidate, where one contains the cue phrase and the other two are the previous and next sentences in the answer candidates…).  
Response to Applicant’s arguments
Applicant's arguments on file on 08/05/2021 with respect to claims 1-6 have been considered but are not persuasive.

Claim Rejections - 35 U.S. C § 103
Argument 1
During the Interview, the Examiner said that because Oh discloses re-ranking of top-n answer candidates, that means there were additional question (additional to the question at 100) in Oh; the additional question corresponding to the re-ranked answers.
But that is not correct. Re-ranking of top-n answer candidates does not require or represent additional questions to the user-provided question at 100. It is simply that the answers to the one user-generated question at 100 are recognized and re-ranked. But
all of those answers are answers to the same (one) question: the question entered by the user at 100.

Examiner’s response:
Examiner respectfully disagrees.   Examiner does not recall saying that the additional question corresponding to the re-ranked answers.  Examiner did explain Fig. 1. Using the broadest reasonable interpretation, Examiner did say that these questions and their answer candidates were used as additional training data for testing… (see section 5.1 Data Set for Why-Question Answering, right column, first paragraph).

Argument 2
Applicant appears to assert that Oh does not disclose or even remotely suggest the "question issuing for issuing and giving to said question answering system a question stored in said question and expected answer storage" or the "training data adding for generating training data for said classifier of said question answering system, from pairs of the question issued by said question issuing and each of a plurality of answer candidates output with scores from said question answering system in response to said question, and adding the training data to said training data storage" of claim 1.

Examiner’s response:
Examiner respectfully disagrees. Oh does disclose the "question issuing for issuing and giving to said question answering system a question stored in said question and expected answer storage" or the "training data adding for generating training data for said classifier of said question answering system, from pairs of the question issued by said question issuing and each of a plurality of answer  (see Fig. 1, section 5.1 Data Set for Why-Question Answering, right column, first paragraph…we evaluated the system with these 500 questions and their answer candidates as training and test data in 10-fold cross-validation.  The other 350 why-questions were manually built from passages describing the causes or reasons of events/phenomena. These questions and their answer candidates were used as additional training data for testing subsamples in each fold during the 10-fold cross-validation. In our why-QA experiments, we evaluated our why-QA system with the same settings.) 

No further arguments were presented for the dependent claims.  Therefore, dependent claims 2-5, depend from independent claim 1, and are not believed to be allowable since they include all the limitations set forth in the non allowable independent claim from which they depend.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122